Title: To Alexander Hamilton from Alexander J. Dallas, [20 September 1794]
From: Dallas, Alexander J.
To: Hamilton, Alexander


[Philadelphia, September 20, 1794]
Sir.
The engagements of the Governor preventing his immediate attention to some of the details for the western expedition, permit me on his behalf to enquire whether it is understood to be within the Province of the State Executive to appoint a Surgeon General for the State of Pennsylvania. The object is of considerable importance; and I have requested Doctr. Dorsey, to do me the favor to wait on you for an answer to this letter. The Militia-acts of the United States and of this state leave the matter in some degree doubtful.
I take this opportunity to inform you, that upon the receipt of your letter of the 20th. instant, I called on the Master Warden, with instructions to send off an Express to Fort Mifflin for the purpose of stopping and detaining any vessel of the description which you mention. The answer of the officer commanding at the Fort is enclosed for your perusal.
I am, Sir   Your Most Obed: Serv:
A: J: Dallas,Secretary.
Secretary’s Office20th Septr. 1794To Alexander Hamilton, esquire.
